790 So.2d 1163 (2001)
LANCE, INC., a North Carolina Corporation, and Larry Julian Ganas, Appellants,
v.
Delores JOHNSON and American National Bank of Florida as Personal Representative of the Estate of Dante Antoine Johnson, deceased, Appellees.
No. 1D00-1854.
District Court of Appeal of Florida, First District.
July 13, 2001.
Rehearing Denied August 14, 2001.
Scott A. Cleary of Law Office of Scott A. Cleary, P.A., Jacksonville, for Appellants.
No appearance by Appellees.
PER CURIAM.
The final summary judgment is reversed, and this case is remanded. See Johnson v. Lance, Inc., 790 So.2d 1144 (Fla. 1st DCA 2001).
ALLEN, C.J., VAN NORTWICK and POLSTON, JJ., CONCUR.